                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

FRANK MUCERINO III and                              )
CREEKSIDE TERRACE, LLC,                             )
                                                    )
       Plaintiffs                                   )
                                                    )
v.                                                  )          Case No. 3:21-cv-00284
                                                    )
CHARLES JOSHUA DALE MARTIN,                         )
                                                    )
       Defendant                                    )


              DEFENDANT MARTIN’S RULE 12(b)(6) MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant moves the Court to dismiss Plaintiffs’

claims for defamation and false light privacy. Plaintiffs’ Complaint fails to state a claim for

defamation upon which relief can be granted because Defendant’s statements, made in a private

Facebook post, are (1) not defamatory as a matter of law, and (2) not actionable under Tennessee

law. Plaintiffs’ Complaint fails to state a claim for false light invasion of privacy upon which relief

can be granted because (1) Defendant’s statements do not cast Plaintiff Mucerino in a false light,

(2) Defendant’s statements are not actionable, and (3) Defendant’s statements were not widely

publicized.

       In support of this Motion, Defendant relies on his contemporaneously filed Memorandum

of Law filed, the Declaration of Charles Joshua Dale Martin (Exhibit 1), the November 9, 2020

letter from the Town of Burns Municipal Planning Commission (Exhibit 2), and the Initial Case

Management Order filed in Creekside Terrace LLC v. Town of Burns Municipal Planning

Commission, et al., United States District Court for the Middle District of Tennessee Case No.

3:21-cv-00248 (Exhibit 3).




     Case 3:21-cv-00284 Document 23 Filed 07/12/21 Page 1 of 2 PageID #: 157
       For these reasons, Defendant moves the Court to grant his Rule 12(b)(6) Motion and to

dismiss Plaintiffs’ Complaint with prejudice.

                                                Respectfully submitted,


                                                    /s/ John P. Nefflen
                                                John P. Nefflen, TN BPR No. 20226
                                                Rebekah L. Shulman, TN BPR No. 27357
                                                Shackelford, Bowen, McKinley &
                                                Norton LLP
                                                1 Music Cir. S., Ste. 300
                                                Nashville, TN 37203
                                                Telephone: (615) 256-7200
                                                Facsimile: (615) 329-4485
                                                jnefflen@shackelford.law
                                                rshulman@shackelford.law

                                                Attorneys for Defendant Charles Joshua Dale
                                                Martin



                                 CERTIFICATE OF SERVICE
       I certify that on July 12, 2021, the foregoing DEFENDANT MARTIN’S RULE 12(b)(6)
MOTION TO DISMISS was filed electronically with this Court and served by operation of the
Court’s Case Management / Electronic Case Filing System on:

                                     Eugene N. Bulso, Jr.
                                        BULSO, PLC
                                  155 Franklin Road, Ste. 400
                                    Brentwood, TN 37027
                                      gbulso@bulso.com


                                                                 /s/ John P. Nefflen
                                                          John P. Nefflen




                                                2

    Case 3:21-cv-00284 Document 23 Filed 07/12/21 Page 2 of 2 PageID #: 158
